             Case 1-20-41657-cec              Doc 20-1         Filed 09/11/20         Entered 09/11/20 14:11:17


                                                      Notice Recipients
District/Off: 0207−1                         User: admin                         Date Created: 09/11/2020
Case: 1−20−41657−cec                         Form ID: 205                        Total: 4


Recipients of Notice of Electronic Filing:
tr          Robert J Musso          Rmusso@nybankruptcy.net
aty         Jacob Silver        silverbankruptcy@gmail.com
                                                                                                                    TOTAL: 2

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Douglas T Hawkins          194−08 115th Ave.        Saint Albans, NY 11412
smg         Office of the United States Trustee      Eastern District of NY (Brooklyn Office)     U.S. Federal Office
            Building       201 Varick Street, Suite 1006       New York, NY 10014
                                                                                                                    TOTAL: 2
